Citation Nr: 1816561	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  11-27 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for gastroesophageal reflux disease (GERD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kass, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1969 until September 1971.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets the delay, the Veteran's claim is remanded for further development.  

The Veteran was examined for GERD in July 2009 and October 2012 VA examinations.  Since these examinations, his VA treatment records reflect ongoing treatment for GERD and that his disability may have worsened with an additional symptom of shoulder pain.  See October 2015 treatment records.  The Veteran's representative indicated that his last examination was too remote to reflect the current severity of his disability.  See February 2018 Informal Hearing Presentation.  Given the indication of worsening, coupled with his on-going treatment, the Board finds a remand is warranted to afford the Veteran an examination to determine the current severity of his disability.  

Accordingly, the case is REMANDED for the following action:

1.  With any needed assistance (authorization and consent) from the Veteran, the AOJ should secure for association with the record updated (to the present) records of any/all VA or private treatment the Veteran has received for the GERD disability on appeal.  

2.  After completing directive (1), the AOJ should arrange for a VA evaluation by an appropriate VA medical professional to ascertain the current nature and severity of his service-connected GERD.  All indicated studies should be performed if deemed necessary by the examiner for the evaluation of the Veteran under the pertinent rating criteria.  The examiner should identify all symptoms and impairment associated with the Veteran's GERD, noting their frequency and severity. 

Examination results should be clearly reported.  

3.  The AOJ should then review the obtained VA examination reports to ensure that the opinions contained therein are responsive to the questions posed. 

4.  After completion of the above and any other development deemed necessary, readjudicate the issue on appeal.  If the issue remains denied, issue an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

							(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




